PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Higgins, Matthew
Application No. 16/236,266
Filed: 28 Dec 2018
For: METHOD AND SYSTEM FOR SYSTEMATIC MAINTENANCE OF MECHANICAL AND ELECTRICAL EQUIPMENT
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 14, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Office action under Ex parte Quayle, 1935 Dec. Comm’r Pat. 11 (1935), mailed April 8, 2021, which set a shortened statutory period for reply of two (2) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on June 9, 2021. A Notice of Abandonment was mailed October 21, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $370.00 extension of time fee submitted on October 10, 2021 was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.

This application is being referred to Technology Center Art Unit 2862 for appropriate action in the normal course of business on the replies received October 10, 2021 and on October 14, 2021.




/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions